DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application claims priority of Singapore Application No. 10201701697X, filed on 03/02/2017.

Status of Claims
	Claims 1-6 and 11-16 are currently pending and rejected.
	Claim 7-10 and 17-20 are canceled.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-6 and 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards determining a consumer profile by multiplying a credit score by a payment card index (which is calculated based on payment card usage data with weighted factors).  The concept is clearly related to a mathematical formula that can be calculated in the human mind, thus the present claims fall in the groupings of “mathematical concepts” and “mental processes”, according to 2019 Revised Patent Subject Matter Eligibility Guidance.   The claims do not include limitations that are “significantly more” than the abstract idea 
Step 1: The claims 1-6 and 11-16 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
2019 Revised Patent Subject Matter Eligibility Guidance.  The performance of the claim limitations using generic computer components (i.e. a processor and a memory) does not preclude the claim limitation from being in the “mathematical concepts” and “mental processes” grouping.  The present claims are not directed to improve the functioning of computer or any technology itself.  The claimed concept can be performed completely without computer.  Accordingly, this claim recites an abstract idea.
Prong Two
The present claims recite a processor coupled with a memory as additional elements.  The additional elements are claimed to perform basic computer functions, such as obtaining credit score and performing calculation.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers.  The present claims do not solve a problem specifically arising in the realm of computer networks.  Rather, the present claims merely implement an abstract concept in a networked computer environment.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the user of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, the present claims only recite a processor coupled with a memory as additional elements.  The additional elements are claimed to perform basic computer functions, such as obtaining credit score and performing calculation.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The present claims do not improve the functioning of computer itself.  
Applicant amended independent claims by adding “store the profile of the consumer, identify promotional information for the consumer based on the location of the consumer and the profile of the consumer, wherein the promotional information comprises a discount or promotion associated with at least one existing payment card of the consumer and a discount or promotion associated with at least one payment card that the consumer does not have; provide the promotional information to the consumer device; receive, from the consumer device, a request to apply for a new payment card, wherein the request to apply for the new payment card is received while the consumer is at a location corresponding to the location data, wherein the request comprises a payment card application for a payment card that the consumer does not have that has the associated discount or promotion such that the consumer can use the new payment card while the consumer is at the location corresponding to the location data; process, by the processor, the payment card application based on the profile of the consumer to approve or disapprove the payment card application; and in response to approving the payment card application, provision the new payment card and automatically adding details of the new payment card to a digital wallet of the consumer for use while the consumer is at the location corresponding to the location data”.  Applicant then argued these limitations provide improvement in computer technology.  Examiner disagrees and points out that the amended limitations merely provides a location-based discount for using a particular payment card, and if the consumer does not have the particular payment card, facilitate application process of the particular payment card for the consumer, and allow the payment card to be provisioned to the consumer’s mobile wallet for immediate use.  Examiner points out that these limitations were already known prior to the present invention.  Examiner cites Sanchez et al. (Pub. No.: US 2014/0070001) to prove this point (see paragraph 0034-0035, 0067-0068, for example).  Furthermore, these limitations only require an off-the-shelf smartphone to implement, and require nothing more than storing data, transmitting data over the network, and processing data, which are well-understood, routine, and conventional computer functions according to MPEP 2106.05(d).  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.

Claim Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satyavolu (Pub. No.: US 2014/0172560), in view of Chrapko (Patent No.: US 9,721,296) and Sanchez et al. (Pub. No.: US 2014/0070001).
As per claim 1 and 11, Satyavolu teaches a system for determining a profile of a consumer, comprising: 
a processor (see paragraph 0277-0279); and
a memory unit coupled to the processor (see paragraph 0277, 0283, 0285, 0286, and 0289), wherein the memory unit is configured to store the consumer’s payment card usage data (see paragraph 0146 and 0150-0151, the consumer’s payment card usage data is collected and stored); and
wherein the processor is configured to:
obtain a credit score specific to the consumer (see paragraph 0144, 0146, and 0150, prior art teaches collecting credit rating; “credit rating” is the same as credit score); 
calculate a payment card index specific to the consumer based on the consumer’s payment card usage data stored in the memory unit, the payment card index comprising a sum of factors representative of the consumer’s payment card usage (see paragraph 0146 and 0150, prior art calculates a consumer’s risk/profitability by analyzing the consumer’s credit card usage data, which comprises a sum of factors, such as monthly spending, categories of spending, current credit card, number of years holding current credit card, and the like); and
combining the credit score with the payment card index to obtain a collective score representative of the profile of the consumer (see paragraph 0146 and 0150, prior art calculates a consumer’s risk/profitability by analyzing the consumer’s credit card usage data along with consumer’s credit rating);
store the profile of the consumer (see paragraph 0126, “The data normalization platform may normalize data obtained from the user and stored in the user profile database 112”; also see paragraph 0157).
Examiner notes Satyavolu does not explicitly teaches the factors representative of the consumer’s payment card usage is weighted, or multiplying the credit score by the payment card index to obtain an collective score.  Examiner points out however, weighting each factor to emphasize/de-emphasize each factor and combining scorings by multiplication are well-known modeling techniques. 
Chrapko teaches analyzing data according to a set of weights which reflect an entity’s trust model and risk tolerance (see abstract, column 4, line 44-55); and
	combining trusting adjustment score and the baseline trust score by multiplication (see column 11 line 51 through column 12 line 13; column 29 line 64 through column 30 line 13).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Stayavolu’s consumer profiling system with the modeling techniques taught in Chrapko, to come up with calculate a payment card index specific to the consumer based on the consumer’s payment card usage data stored in the memory unit, the payment card index comprising a weighted sum of factors representative of the consumer’s payment card usage; and multiply the credit score by the payment card index to obtain a collective score representative of the profile of the consumer.  The modification would have been obvious, because it is merely applying a known technique (i.e. apply different weight on each factor and combining scorings by multiplication) to a known system (i.e. system for analyzing consumer profile based on credit score and payment card usage data) ready to provide predictable result (i.e. use known modeling technique to provide a score that represents the consumer’s profile).
Examiner notes Satyavolu teaches receive location data of the consumer from a consumer associated with the consumer; identify promotional information for the consumer based on the location of the consumer and the profile of the consumer, wherein the promotion is a credit card offering; and apply the credit card offering for the consumer (see paragraph 0146 and 0164).  However, Satyavolu fails to explicitly teach the amended limitations, identify promotional information for the consumer based on the location of the consumer and the profile of the consumer, wherein the promotional information comprises a discount or promotion associated with at least one existing payment card of the consumer and a discount or promotion associated with at least one payment card that the consumer does not have; provide the promotional information to the consumer device; receive, from the consumer device, a request to apply for a new payment card, wherein the request to apply for the new payment card is received while the consumer is at a location corresponding to the location data, wherein the request comprises a payment card application for a payment card that the consumer does not have that has the associated discount or promotion such that the consumer can use the new payment card while the consumer is at the location corresponding to the location data; process, by the processor, the payment card application based on the profile of the consumer to approve or disapprove the payment card application; and in response to approving the payment card application, provision the new payment card and automatically adding details of the new payment card to a digital wallet of the consumer for use while the consumer is at the location corresponding to the location data.
Sanchez teaches receive location data of the consumer from a consumer device associated with the consumer (see paragraph 0006 and 0033);
identify promotional information for the consumer based on the location of the consumer and the profile of the consumer, wherein the promotional information comprises a discount or promotion associated with at least one existing payment card of the consumer and a discount or promotion associated with at least one payment card that the consumer does not have (see paragraph 0034-0035, 0067-0068);
provide the promotional information to the consumer device (see paragraph 0079-0081, and 0090-0092, information regarding to credit card offer is provided to the consumer mobile device);
receive, from the consumer device, a request to apply for a new payment card, wherein the request to apply for the new payment card is received while the consumer is at a location corresponding to the location data, wherein the request comprises a payment card application for a payment card that the consumer does not have that has the associated discount or promotion such that the consumer can use the new payment card while the consumer is at the location corresponding to the location data (see paragraph 0033, 0066, 0070, 0073, and 0092, prior art teaches consumer can use mobile device to apply for and receive a credit card account);
 	process, by the processor, the payment card application based on the profile of the consumer to approve or disapprove the payment card application (see paragraph 0059, 0066, 0074-0075, 0084-0085, 0094-0095, and 0098); and
in response to approving the payment card application, provision the new payment card and automatically adding details of the new payment card to a digital wallet of the consumer for use while the consumer is at the location corresponding to the location data (see paragraph 0059, 0077, 0087, 0097, prior art teaches issuing new payment card and transmitting the new payment card’s information to consumer mobile device to be stored and used for immediate purchase; prior art also teaches the stored payment card information can be access by a mobile commerce application program as one of the optional payment methods provided to the consumer on the consumer mobile device; also see paragraph 0033-0035, prior art teaches the mobile commerce application can be a mobile wallet app).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Satyavolu and Chrapko with teaching from Sanchez to include identify promotional information for the consumer based on the location of the consumer and the profile of the consumer, wherein the promotional information comprises a discount or promotion associated with at least one existing payment card of the consumer and a discount or promotion associated with at least one payment card that the consumer does not have; provide the promotional information to the consumer device; receive, from the consumer device, a request to apply for a new payment card, wherein the request to apply for the new payment card is received while the consumer is at a location corresponding to the location data, wherein the request comprises a payment card application for a payment card that the consumer does not have that has the associated discount or promotion such that the consumer can use the new payment card while the consumer is at the location corresponding to the location data; process, by the processor, the payment card application based on the profile of the consumer to approve or disapprove the payment card application; and in response to approving the payment card application, provision the new payment card and automatically adding details of the new payment card to a digital wallet of the consumer for use while the consumer is at the location corresponding to the location data.  The modification would have been obvious, because it is merely applying a known technique (i.e. providing location-based credit card offer to consumer, facilitating the application process, and allowing the consumer to use the approved credit card immediately) to a known system (i.e. system for determining a profile of a consumer) ready to provide predictable result (i.e. allow consumer to take advantage of a location-based discount even if the consumer does not have a particular credit card which is required to redeem the discount).
As per claim 2 and 12, Satyavolu teaches wherein the payment card index comprises a value between 0 and 1, and wherein the factors representative of the consumer’s payment card usage each comprise a value between 0 and 1 (see paragraph 0146, one of ordinary skill in the art would know that assessment score can be manipulated into any scale; a scale between 0 and 1, or 0 to 100, is common).
As per claim 3 and 13, Satyavolu teaches wherein the factors representative of the consumer’s payment card usage comprise a factor representative of a total number of payment cards issued by different payment card issuers to the consumer (see paragraph 0146 and 0150).
As per claim 4 and 14, Satyavolu teaches wherein the factors representative of the consumer’s payment card usage further comprise a factor representative of a number of bad spending records by the consumer (see paragraph 0146 and 0150).
As per claim 5 and 15, Satyavolu teaches wherein the factors representative of the consumer’s payment card usage further comprise a factor representative of a number of payment card transactions made by the consumer within a predetermined period of time (see paragraph 0146 and 0150).
As per claim 6 and 16, Satyavolu teaches wherein the factors representative of the consumer’s payment card usage further comprise a factor representative a number of payment card transactions made by the consumer relative to the consumer’s current location (see paragraph 0014-0015, 0018-0020, and 0146).
Claims 7-10 and 17-20 are canceled.

Response to Remarks
Applicant's arguments filed on 01/25/2021 with regard to rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.  Applicant amended independent claims by adding “store the profile of the consumer, identify promotional information for the consumer based on the location of the consumer and the profile of the consumer, wherein the promotional information comprises a discount or promotion associated with at least one existing payment card of the consumer and a discount or promotion associated with at least one payment card that the consumer does not have; provide the promotional information to the consumer device; receive, from the consumer device, a request to apply for a new payment card, wherein the request to apply for the new payment card is received while the consumer is at a location corresponding to the location data, wherein the request comprises a payment card application for a payment card that the consumer does not have that has the associated discount or promotion such that the consumer can use the new payment card while the consumer is at the location corresponding to the location data; process, by the processor, the payment card application based on the profile of the consumer to approve or disapprove the payment card application; and in response to approving the payment card application, provision the new payment card and automatically adding details of the new payment card to a digital wallet of the consumer for use while the consumer is at the location corresponding to the location data”.  Applicant then argued these limitations provide improvement in computer technology.  Examiner disagrees and points out that the amended limitations merely provides a location-based discount for using a particular payment card, and if the consumer does not have the particular payment card, facilitate application process of the particular payment card for the consumer, and allow the payment card to be provisioned to the consumer’s mobile wallet for immediate use.  Examiner points out that these limitations were already known prior to the present invention.  Examiner cites Sanchez et al. (Pub. No.: US 2014/0070001) to prove this point (see paragraph 0034-0035, 0067-0068, for example).  Furthermore, these limitations only require an off-the-shelf smartphone to implement, and require nothing more than storing data, transmitting data over the network, and processing data, which are well-understood, routine, and conventional computer functions according to MPEP 2106.05(d).  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
MAR-2021